
	

113 S2628 IS: UAC State Notification Act of 2014
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2628
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Johanns introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require notification of a Governor of a State if an unaccompanied alien child is placed in a
			 facility or with a sponsor in
			 the State and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  UAC State Notification Act of 2014.
		2.Notification of State GovernorsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008
			 (8 U.S.C. 1232) is amended by adding at the end the following:(j)Notification to StatesThe Secretary of Homeland Security or the Secretary of Health
			 and Human Services shall notify the
			 Governor of a State not later than 48 hours prior to the placement of an
			 unaccompanied alien child in the custody of such Secretary in a facility
			 or with a sponsor in such State..
		
